MEMORANDUM **
Charles McManus, an Arizona state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to prosecute under Federal Rule of Civil Procedure 41(b). We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion by dismissing the action because McManus failed to file an amended complaint after the district court directed him to do so, advised him that no further extensions would be granted, and warned him that noncompliance would result in dismissal. See id. at 642-43 (concluding that district court did not abuse its discretion by dismissing petitioner’s action for failure to comply with order to file an amended petition).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.